


115 HRES 725 EH: Providing for consideration of the bill (H.R. 772) to amend the Federal Food, Drug, and Cosmetic Act to improve and clarify certain disclosure requirements for restaurants and similar retail food establishments, and to amend the authority to bring proceedings under section 403A; providing for consideration of the bill (H.R. 1153) to amend the Truth in Lending Act to improve upon the definitions provided for points and fees in connection with a mortgage transaction; providing for consideration of the bill (H.R. 4771) to raise the consolidated assets threshold under the small bank holding company policy statement, and for other purposes; and for other purposes.
U.S. House of Representatives
2018-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
115th CONGRESS
2d Session
H. RES. 725
In the House of Representatives, U. S.,

February 6, 2018

RESOLUTION
Providing for consideration of the bill (H.R. 772) to amend the Federal Food, Drug, and Cosmetic Act to improve and clarify certain disclosure requirements for restaurants and similar retail food establishments, and to amend the authority to bring proceedings under section 403A; providing for consideration of the bill (H.R. 1153) to amend the Truth in Lending Act to improve upon the definitions provided for points and fees in connection with a mortgage transaction; providing for consideration of the bill (H.R. 4771) to raise the consolidated assets threshold under the small bank holding company policy statement, and for other purposes; and for other purposes.
 
 
That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 772) to amend the Federal Food, Drug, and Cosmetic Act to improve and clarify certain disclosure requirements for restaurants and similar retail food establishments, and to amend the authority to bring proceedings under section 403A. All points of order against consideration of the bill are waived. The amendment in the nature of a substitute recommended by the Committee on Energy and Commerce now printed in the bill shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Energy and Commerce; and (2) one motion to recommit with or without instructions.  2.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 1153) to amend the Truth in Lending Act to improve upon the definitions provided for points and fees in connection with a mortgage transaction. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Financial Services; and (2) one motion to recommit. 
3.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 4771) to raise the consolidated assets threshold under the small bank holding company policy statement, and for other purposes. All points of order against consideration of the bill are waived. An amendment in the nature of a substitute consisting of the text of Rules Committee Print 115–57 shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Financial Services; and (2) one motion to recommit with or without instructions.  4.The requirement of clause 6(a) of rule XIII for a two-thirds vote to consider a report from the Committee on Rules on the same day it is presented to the House is waived with respect to any resolution reported through the legislative day of February 9, 2018. 
5.It shall be in order at any time on the legislative day of February 8, 2018, or February 9, 2018, for the Speaker to entertain motions that the House suspend the rules as though under clause 1 of rule XV. The Speaker or his designee shall consult with the Minority Leader or her designee on the designation of any matter for consideration pursuant to this section.   Karen L. Haas,Clerk. 